Judgment, Supreme Court, New York County (Gregory Carro, J.), rendered May 16, 2007, convicting defendant, upon his plea of guilty, of attempted criminal possession of a weapon in the second degree, and sentencing him to a term of three years, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). The evidence established that an officer saw defendant obtain a handgun from another person.
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.P., Friedman, Buckley, Sweeny and Renwick, JJ.